DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 08/16/2022 are acknowledged and have been fully considered. Claims 1, 3, 4 and 6 have been amended; claims 2 and 5 have been canceled; no claims have been added or withdrawn. Claims 1, 3, 4 and 6 are now pending and under consideration.
The previous objection to the drawings has been withdrawn, in light of the amendments to Fig. 1.
The previous objections to claim 1 have been withdrawn, in light of the amendments the claim.
The previous rejections of claims 2-6 under 35 U.S.C. 112(b) have been withdrawn, in light of the cancellation of claims 2 and 5 and the amendments to claims 3, 4 and 6.

Applicant’s arguments on pages 10-12 of the remarks with respect to the rejection of independent claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by KR 101021516 B1 to Shin et al. have been fully considered and are persuasive. Specifically, Shin does not fully teach the last six lines of the amended claim. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection of amended claim 1 is now made under 35 U.S.C. 103 as being unpatentable over Shin in view of KR 20110044647 A to Kim et al.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “a supply part body” in line 25; however, claim 1 previously introduces “a supply part body” in line 21, and it is unclear whether the “supply part body” introduced in line 25 is intended to be the same as or different from the “supply part body” introduced in line 21. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 1 has also been amended to recite “wherein the clip is extended so that the end is exposed to the second through part located” in the last two lines of the claim. Firstly, it is unclear what exactly is meant by “the end” because the claim does not previously introduce “an end,” and because “the end” does not appear to clearly refer to any particular structural element in the claim (for example, is “the end” intended to refer to an end of the clip or to an end of the supply part or to an end of something else?). Thus, there appears to be improper antecedent basis for the limitation in the claim. Also, it is unclear what exactly is meant by inclusion of “located” at the end of the claim phrase “wherein the clip is extended so that the end is exposed to the second through part located.”
Claims 3, 4 and 6 are dependent from claim 1, such that claims 3, 4 and 6 also include the indefinite subject matter recited by claim 1, such that claims 3, 4 and 6 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101021516 B1 to Shin et al. (hereinafter: “Shin”) in view of KR 20110044647 A to Kim et al. (hereinafter: “Kim”).
Note: all paragraph citations to Shin are found on the marked-up copy of the machine translation of Shin provided with the instant Office Action.
With respect to claim 1, Shin teaches a fuel pump module (1000), comprising: a flange module (100) including a flange module body (it is apparent from at least Figs. 4 & 5 that the flange assembly 100 includes a flange body definable as a “flange module body”) that is coupled to a fuel tank (apparent from at least Figs. 4 & 5 in view of at least ¶ 13 & 26-27), and a supply port (110) that is formed on the flange module body to supply fuel to an engine side (apparent from at least Figs. 4 & 5 in view of at least ¶ 13 & 27); a reservoir module (200) including a reservoir body (210) that is formed on a lower side of the flange module (apparent from at least Figs. 4-6 & 9) and has a fuel pump (220) built therein (apparent from at least Figs. 4-6 & 9), a fuel pump mounting part (240) that is coupled to an upper side of the reservoir body to fix the fuel pump (apparent from at least Figs. 4-6 & 9 in view of at least ¶ 13, 29 & 35), and a filter part (230) that filters fuel supplied from the fuel pump (apparent from at least Figs. 4-11 in view of at least ¶ 13 & 31-34); a guide rod (500) supporting and fixing the flange module and the reservoir module (apparent from at least Figs. 4 & 5); and a fuel delivery pipe (301) having one side connected to the supply port and the other side coupled to the filter part (it is apparent from at least Figs. 4-11 that a first end of the fastening means 301 is connected to the supply port 110, via a connection hose 300, and a second end of the fastening means 301 is coupled to the in tank filter 230), wherein the filter part includes: a filter part body having a built-in filter paper (it is apparent from at least Figs. 4-11 that the in tank filter 230 includes a filter body definable as a “flange module body,” and that a filter paper 231 is arranged in a predetermined space formed by the apparent filter body of the in tank filter 230); an inlet through which fuel is supplied to the filter part body (apparent from at least Figs. 4-11 in view of at least Figs. 1 & 3 and in view of at least ¶ 5, 13, 31-34 & 59); and a supply part (232) protruding from the filter part body (apparent from at least Figs. 4-11), and being connected to the other side of the fuel delivery pipe to supply the fuel (apparent from at least Figs. 4-11), and the supply part includes: a supply part body into which the other side of the fuel delivery pipe is insertable (it is apparent from at least Figs. 4-11 that the second fixing part 232 includes a body definable as a “supply part body” into which the second end of the fastening means 301 is able to be inserted); and at least one anti-rotation protrusion protruding from the supply part body in the insertion direction of the fuel delivery pipe [for example, it is apparent from at least Figs. 6-11 that a locking projection 233 (e.g., “anti-rotation protrusion”) protrudes from the apparent “supply part body”], wherein the supply part includes: a first through part (234) formed on a side surface of a supply part body (apparent from at least Figs. 6-11); a side opposite to the side on which the first through part is formed (apparent from at least Figs. 6-11); and a clip (400) inserted through the first through part to fix the fuel delivery pipe (apparent from at least Figs. 6-11).
Shin appears to lack a clear teaching as to whether the supply part includes a second through part formed on the side opposite to the side on which the first through part is formed. Shin also appears to lack a clear teaching as to whether the clip is extended so that the end is exposed to the second through part located.
Kim teaches an analogous modular device including a fuel filter part (apparent from at least Figs. 2-5) having a fuel filter part body (60) and a supply part (10) protruding from the filter part body (apparent from at least Figs. 2-5), where the supply part is coupled to a fuel delivery pipe (42) via a quick connector, where the quick connector includes a protruding coupler (10) fitted to a cover part (40), where the cover part includes a first through part (41) formed on a side surface of the cover part (apparent from at least Figs. 2-5); a second through part (41) formed on a side opposite to the side on which the first through part is formed (apparent from at least Figs. 2-5); and a clip (50) inserted through the first through part to fix the cover part to the protruding coupler and therefore to fix the fuel delivery pipe (apparent from at least Figs. 2-5), where the clip is extended so that the end is exposed to the second through part located (apparent from at least Figs. 2-5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the fuel pump module of Shin with the teachings of Kim such that the supply part includes a second through part formed on the side opposite to the side on which the first through part is formed, and such that the clip is extended so that the end is exposed to the second through part located, because Kim demonstrates that inclusion (and arrangement) of the clip, the first through part, and the second through part in the context of a quick connector formed of a protruding coupler fitted to a cover part provides fixing of the cover part to the protruding coupler, just as inclusion (and arrangement) of the clip and the first through part fixes a cover part to a protruding coupler in a quick connector in Shin. In other words, replacing the clip and the first through part of the quick connector of Shin with the clip, the first through part, and the second through part of Kim would also be reasonably expected by one having ordinary skill in the art to achieve a fixed connection between the supply part (cover part) and the fuel delivery pipe (protruding coupler) in Shin. Therefore, it is understood that modifying Shin in view of the teachings of Kim would amount to a simple substitution of one set of known elements for another to obtain predictable results (e.g., see: MPEP 2143_I_B). 

With respect to claim 3, Shin modified supra teaches the fuel pump module of claim 1, wherein the fuel delivery pipe includes: an anti-rotation body (for example, 310, 311, 320 & 330 together) formed to have a certain area in a radial direction at a selected position on the other side (apparent from at least Figs. 6-11 of Shin); and a fuel delivery pipe coupling part including, for each of the at least one anti-rotation protrusion, an anti-rotation groove that is cut in the axial direction corresponding to the anti-rotation protrusion so that the anti-rotation protrusion is inserted into the anti-rotation body [for example, it is apparent from at least Figs. 6-11 of Shin that an apparent “groove” is formed between a first protrusion 310 and a second protrusion 320 and is definable as an “anti-rotation groove”; alternatively, for example, in an alternative interpretation, it is apparent from at least Figs. 6-11 that the locking projection 233 corresponds to and is insertable into a recess 311 (e.g., “anti-rotation groove”)].

With respect to claim 4, Shin modified supra teaches the fuel pump module of claim 3, wherein the fuel pump module includes a plurality of anti-rotation protrusions and a plurality of anti-rotation grooves, wherein each of the plurality of anti-rotation protrusions and anti-rotation grooves are spaced apart from each other by a certain distance in a circumferential direction (apparent from at least Figs. 6-11 of Shin).

With respect to claim 6, Shin modified supra teaches the fuel pump module of claim 3, wherein each of the at least one anti-rotation protrusion includes a position displacement extension extending from a protruding end of the anti-rotation protrusion in a direction of a center of the fuel delivery pipe (apparent from at least Figs. 6-11 of Shin).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747